         Case 1:19-cr-00469-PGG Document 25 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                 ORDER
             -against-
                                                             19 Cr. 469 (PGG)
ROBERTO SANCHEZ,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Roberto Sanchez’s sentencing, previously scheduled for April

2, 2021, will now take place on April 9, 2021 at 12:00 p.m. With Defendant’s consent,

the sentencing will proceed by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter

the access code 6212642. The press and public may obtain access to the telephone

hearing by dialing the same number and using the same access code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. Two days before the hearing, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the hearing so that the

Court knows which numbers to un-mute. The email should include the case name and

case number in the subject line.

Dated: New York, New York
       March 26, 2021
